                    1     RICHARD D. WILLIAMSON, ESQ. (NV Bar 9932)
                          ALISON GANSERT KERTIS, ESQ. (NV Bar 13875)
                    2     Robertson, Johnson, Miller & Williamson
                          50 West Liberty Street, Suite 600
                    3     Reno, Nevada 89501
                          Telephone No.: (775) 329-5600
                    4     Facsimile No.: (775) 348-8300
                          rich@nvlawyers.com
                    5     alison@nvlawyers.com
                          Attorneys for Plaintiff Petroleum Wholesale, L.P.
                    6

                    7                                  UNITED STATES DISTRICT COURT
                    8                              IN AND FOR THE DISTRICT OF NEVADA
                    9

                   10      PETROLEUM WHOLESALE, L.P.,
                           a Texas limited partnership,
                   11                                                       Case No. 3:19-cv-00516-MMD-WGC
                                          Plaintiff,
                   12
                                  vs.
                   13                                                       STIPULATION AND ORDER TO
                           SAGEBRUSH 66 INVESTMENT                          MAINTAIN THE STATUS QUO
                   14      COMPANY, INC., a Nevada corporation,             OF THE PARTIES’ BUSINESS
                           and DALE DERBIDGE, an individual,                RELATIONSHIP PENDING
                   15                                                       LITIGATION
                                          Defendants.
                   16

                   17

                   18
                                 On August 19, 2019, Plaintiff Petroleum Wholesale, L.P. (“PWI”) filed a Motion for
                   19
                          Preliminary Injunction. Thereafter, PWI and Defendant Sagebrush 66 Investment Company, Inc.
                   20
                          (“Sagebrush”) (“collectively the “Parties”), by and through their undersigned attorneys, agreed to
                   21
                          stipulate to maintain the status quo during the pendency of this litigation, without any admission
                   22
                          or concession of either Party’s claims and defenses against the other.
                   23
                                 NOW, THEREFORE, IT IS HEREBY AGREED AND STIPULATED AS FOLLOWS:
                   24
                                 1. The Court has personal jurisdiction over the Parties and venue is proper in the United
                   25
                                     States District Court for the District of Nevada.
                   26
                                 2. PWI asserts that Sagebrush is bound by a Fuel Marketing Location Agreement dated
                   27
                                     May 5, 2006 (the “Fuel Agreement”).
                   28
 Robertson, Johnson,
 Miller & Williamson           STIPULATION AND ORDER TO MAINTAIN THE STATUS QUO OF THE PARTIES’ BUSINESS
50 West Liberty Street,                            RELATIONSHIP PENDING LITIGATION.
      Suite 600                                                 PAGE 1
 Reno, Nevada 89501
                    1      3. Sagebrush contests the validity of the Fuel Agreement but acknowledges that PWI

                    2         has been supplying fuel to Sagebrush’s business at 1490 East Aultman Street, in Ely,

                    3         Nevada (the “Premises”) since 2006.

                    4      4. Sagebrush asserts that it has terminated its business relationship with PWI, including

                    5         the Fuel Agreement, if valid, because of PWI’s continuing breaches of performance

                    6         in failing to provide fuel to Sagebrush and by PWI’s failure to timely remit payments

                    7         to Sagebrush as these events were described in the letter of termination sent by

                    8         Sagebrush’s counsel to PWI’s in-house counsel, Anthony Sullivan, dated August 7,

                    9         2019 (the “Termination Letter”).

                   10      5. PWI contests the validity and propriety of the Termination Letter and any purported

                   11         termination.

                   12      6. Despite the dispute between PWI and Sagebrush, they have agreed to maintain the

                   13         status quo of their current business relationship on a temporary basis throughout this

                   14         case, subject to the terms of this Stipulation.

                   15      7. During the pendency of this litigation,

                   16             a. Sagebrush shall not remove, deface, damage, destroy, or otherwise interfere
                   17                 with any of the logos, signage, and other components installed on the

                   18                 Premises.

                   19             b. PWI shall pay to Sagebrush all sums owing for sales that PWI collected on

                   20                 behalf of Sagebrush. Such payments shall be made by PWI to Sagebrush on

                   21                 or before the 7th day following each month of sales. PWI shall also pay to

                   22                 Sagebrush on or before November 7, 2019, any past-due amounts owing by
                   23                 PWI to Sagebrush.

                   24             c. PWI shall deliver such fuel to Sagebrush in a regular and customary manner.

                   25                 Sagebrush acknowledges that it monitors the fuel levels at the Premises and is

                   26                 in the best position to determine when Sagebrush needs fuel.

                   27

                   28
 Robertson, Johnson,
 Miller & Williamson      STIPULATION AND ORDER TO MAINTAIN THE STATUS QUO OF THE PARTIES’ BUSINESS
50 West Liberty Street,                       RELATIONSHIP PENDING LITIGATION.
      Suite 600                                            PAGE 2
 Reno, Nevada 89501
                    1             d. Sagebrush shall not interfere with or interrupt PWI’s status as the exclusive

                    2                    fuel supplier to Sagebrush or the Premises.

                    3             e. PWI shall not be required to post a bond to maintain the status quo but

                    4                    Sagebrush’s waiver of bond shall not be deemed to adversely impair the

                    5                    ability of either party to recover damages according to proof.

                    6      8. By entering into this Stipulation, Sagebrush does not consent to the validity of the

                    7         Fuel Agreement, but merely agrees to maintain the status quo of the current course of

                    8         dealings between the Parties subject to the terms and conditions in this Stipulation

                    9         until the Court can make a determination on the merits of the Parties’ claims and

                   10         defenses.

                   11      9. If PWI fails to timely deliver fuel to Sagebrush or to timely remit monies owing to

                   12         Sagebrush in breach of this Stipulation, Sagebrush may move the Court by way of

                   13         motion to enforce this Stipulation and to have the Court enter an appropriate remedy

                   14         including but not limited to the termination of the business relationship between the

                   15         Parties.

                   16      DATED: this 23rd day of October, 2019.
                   17                                              ROBERTSON, JOHNSON
                                                                   MILLER & WILLIAMSON
                   18
                                                                   By: /s/ Richard D. Williamson
                   19                                                  Richard D. Williamson, Esq.
                                                                       Alison Gansert Kertis, Esq.
                   20                                                  Attorneys for Plaintiff
                   21      DATED: this 23rd day of October, 2019.
                   22                                              RAY QUINNEY & NEBEKER P.C.
                   23
                                                                   By: /s/ Ryan Z. Pahnke
                   24                                                  Attorneys for Defendant
                                                                       Sagebrush 66 Investment company
                   25

                   26

                   27

                   28
 Robertson, Johnson,
 Miller & Williamson      STIPULATION AND ORDER TO MAINTAIN THE STATUS QUO OF THE PARTIES’ BUSINESS
50 West Liberty Street,                       RELATIONSHIP PENDING LITIGATION.
      Suite 600                                            PAGE 3
 Reno, Nevada 89501
                    1                                      ORDER
                    2
                                                           IT IS SO ORDERED.
                    3

                    4
                                                           UNITED STATES DISTRICT JUDGE
                    5
                                                                   October 25, 2019
                                                           DATED: _____________________________
                    6

                    7
                                                      (end of document)
                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
 Robertson, Johnson,
 Miller & Williamson      STIPULATION AND ORDER TO MAINTAIN THE STATUS QUO OF THE PARTIES’ BUSINESS
50 West Liberty Street,                       RELATIONSHIP PENDING LITIGATION.
      Suite 600                                            PAGE 4
 Reno, Nevada 89501
